287 F.2d 889
NATIONAL MARINE SERVICE, INC.,v.AVONDALE MARINE WAYS, INC., and Louis C. Dorr, Sr.
No. 18493.
United States Court of Appeals Fifth Circuit.
April 5, 1961.

Edward S. Bagley, New Orleans, La., Benjamin W. Yancey, New Orleans, La., Terriberry, Rault, Carroll, Martinez & Yancey, New Orleans, La., of counsel, for appellant.
Cornelius G. Van Dalen, Christopher Tompkins, New Orleans, La., Deutsch, Kerrigan & Stiles, New Orleans, La., of counsel, for appellee.
Before JONES and BROWN, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
The Crescent Cities with a tow of two oil barges ahead and bound up the Mississippi River collided with the starboard quarter of the harbor pusher type tug Big Louie.  The District Court on ample basis found the Crescent Cities guilty of the most flagrant faults.  To those asserted against the Big Louie, the Court found that 'Most of' the 'charges of fault * * * are not supported by the evidence * * *,' and as to others they were, if faults at all, technical in nature and noncontributory in fact.  For the reasons set forth in the detailed opinion, Avondale Marine Ways, Inc. v. The Crescent Cities, D.C.E.D.La.1960, 184 F.Supp. 773, 776, 1960 A.M.C. 1451, the findings of fact reached are not clearly erroneous.  McAllister v. United States, 1954, 348 U.S. 19, 75 S.Ct. 6, 99 L.Ed. 20, 1954 A.M.C. 1999; Mississippi Shipping Co. v. Zander & Co., 5 Cir., 1959, 270 F.2d 345, 347, 1959 A.M.C. 2143; 273 F.2d 618, 1960 A.M.C. 247.  The legal conclusions based on them are likewise correct.


2
Affirmed.